Citation Nr: 0401791	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran served on active duty for twenty years.  He 
retired in February 2000.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO) which, among other determinations, 
denied service connection for a disability classified as 
"fibromyalgia/arthritis."  

The veteran requested but later cancelled a hearing before a 
Veterans Law Judge in Washington, D.C. in connection with his 
appeal.  

Clarification of issue on appeal

The veteran claimed entitlement to service connection for 
"fibromyalgia & arthritis".  The RO adjudicated the claim 
as a claim of entitlement to "fibromyalgia/arthritis".

The RO has granted service connection for "painful motion, 
lumbar spine", rated as 10 percent disabling; degenerative 
disk disease of the cervical spine, with headaches, rate as 
10 percent disabling; and degenerative disk disease of the 
thoracic spine, rated as noncompensably disabling.  It is 
clear from the RO's statements that it considers these 
disabilities to encompass arthritis of the spine.  See the 
December 2002 Statement of the Case.     

A review of various statements by and on behalf of the 
veteran leads to the conclusion that with respect to the 
claim which is now on appeal the veteran is seeking service 
connection for a generalized disease process involving many 
joints.  Although the veteran at times has characterized this 
generalized process as "arthritis", as discussed in greater 
detail below the thrust of his presentation is that the 
disease process he refers to is fibromyalgia.  See, e.g., the 
veteran's VA Form 9 dated in February 2003, which mentions 
only fibromyalgia.  

"Myalgia is 'muscular pain.'  Stedman's Medical Dictionary 
913 (1982); fibro is a prefix 'denoting relationship to 
fibers.' Dorland's [Illustrated Medical Dictionary (1965)] at 
554."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  The 
American Legion's Medical Consultant, A.M.G., M.D., described 
fibromyalgia as "a commonly encountered disorder 
characterized by widespread musculoskeletal pain, stiffness, 
parasthesia, non-restorative sleep and easy fatigability 
along with multiple tender points, which are widely and 
symmetrically distributed."

There is no indication in the medical records that there 
exists a generalized disease process which may be 
characterized as "arthritis" (as opposed to arthritis 
confined to the spine, which has been diagnosed and is 
service connected).  The veteran, his representative and the 
representative's Medical Consultant do not appear to so 
contend or opine.         

The Board therefore believes that the issue on appeal 
involves only a claim of entitlement to service connection 
for fibromyalgia, not generalized arthritis, and has thus 
characterized the issue in this decision.


FINDING OF FACT

The evidence of record establishes that the veteran has 
fibromyalgia which had its onset during service.  


CONCLUSION OF LAW

Fibromyalgia was incurred in active military service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matter - the VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or evidence 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA also requires 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) 
(codified at 38 U.S.C.A. § 5103A).  

The VCAA is applicable to the present claim, see Holliday v. 
Principi, 14 Vet. App. 280 (2000).  After a review of the 
record, the Board finds that that the notification 
requirements of the VCAA have been satisfied via various 
communications from the RO to the veteran, most significantly 
a letter dated April 19, 2001 which specifically referenced 
the VCAA in detail.  The duty to assist requirements have 
also been satisfied.  In particular, there is of record a 
February 2001 VA examination of the veteran, which will be 
described below.  

Relevant law and regulations

Service connection 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking entitlement to service connection for 
fibromyalgia.  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Considering the second element first, service department 
medical records provide evidence that fibromyalgia was 
present in service.  Service medical records show that in 
July 1997 the veteran sustained a muscle strain of the lumbar 
spine while lifting a heavy object.  Thereafter, he was seen 
on various occasions for evaluation of chronic low back pain 
and polyarthralgias.  In September 1998 he was referred to a 
private facility, the Thomas-Spann Clinic, for consideration 
of fibromyalgia as an explanation for his symptoms.  On the 
initial consultation the clinical assessments were florid 
fibromyalgia and degenerative arthritis of the back.  The 
arthritis diagnosis was based on a November 1997 MRI that had 
showed disc bulging with degenerative changes.  Subsequent 
entries through April 1999 show treatment for fibromyalgia.  
X-rays taken in March 1999 were interpreted to show 
degenerative arthritis of the low back.  Hickson element (2) 
has therefore been met as to fibromyalgia (but not as to 
generalized arthritis).

With respect to Hickson element (1), the evidence of record 
is conflicting as to the existence of a current disability 
due to fibromyalgia.  

The veteran underwent a VA examination in February 2001 in 
connection with his service connection claim.  His symptoms 
included unexplained fatigue, stiffness of the spine, and 
paresthesias and tender points predominantly in the left 
upper extremity and in the paracervical and perithoracic 
areas.  Precipitating factors included lifting, walking and 
other activity.  According to the VA examiner, fibromyalgia 
did not appear to be active currently.  The examiner stated 
that for VA purposes the criteria for a diagnosis of 
fibromyalgia were not met.  

Included with the presentation of The American Legion in 
support of the veteran's appeal was an August 2003 memorandum 
from A.M.G., M.D., who is a Medical Consultant for the 
American Legion.  Dr. G. reviewed the veteran's file and 
prepared a statement of medical opinion.  Dr. G.'s statement 
reviewed in detail the evidence of record with respect to the 
veteran's diagnosis.  Noting that the veteran had been 
diagnosed and treated for fibromyalgia in service, Dr. G. 
stated that the absence of criteria in an individual treated 
with fibromyalgia does not imply the absence of the disease 
as the course of the syndrome is variable and the symptoms 
can wax and wane.  She stated that it was more likely than 
not that the veteran continued to have fibromyalgia.  

The RO has cited the opinion of the VA examiner as 
establishing that the veteran does not currently have 
fibromyalgia, a conclusion that was apparently based on 
findings that the veteran's symptoms did not satisfy the 
diagnostic criteria for the disorder for VA purposes and that 
the disorder was not active at the time of the examination.  
However, the diagnosis of fibromyalgia was established by 
service department and consulting private physicians in 1998.

The Board finds that the statement of Dr. Gordon provides the 
more compelling medical judgment as to the current existence 
of fibromyalgia.  She is persuasive in arguing that the 
absence of symptoms at any particular time does not establish 
the absence of the disease in a patient who has a well-
established diagnosis.  

Accordingly, the Board believes that the evidence is at least 
in equipoise as to the matter of the current existence of 
fibromyalgia.  Hickson element (1) is also established.

With respect to Hickson element (3), Dr. G.'s opinion 
satisfies the requirement that there be a nexus between 
current disability and service.  The Board also notes that 
the disorder was characterized in service as a chronic 
disability.  Where a disability is shown to have been chronic 
in service, subsequent manifestations of the same disease 
date are service connected.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  
The third Hickson element is also satisfied.

Accordingly, a preponderance of the evidence of record in 
this case supports a finding that the veteran has 
fibromyalgia and that the disorder was incurred in service.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); see also 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

Additional comment

The record amply demonstrates that the veteran has 
degenerative joint disease of the lumbar, cervical, and 
thoracic segments of the spine, as shown in numerous reports 
of X-rays and MRI scans during and after service.  As 
discussed in the Introduction, service connection has been 
granted for all three segments of the spine.  

Dr. G.'s August 2003 medical opinion  in essence appears to 
indicate that the veteran's fibromyalgia coexists with the 
service-connected arthritis in the spine.  It is not the 
Board's responsibility to assign a disability rating for the 
fibromyalgia, and the Board intimates no conclusion as to 
what disability rating may be warranted for fibromyalgia. 



ORDER

Service connection for fibromyalgia is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



